Finch, J.
By the judgment appealed from ' a membership association has been required to restore to full membership one whom it had expelled upon charges of immorality. The judgment must be reversed, upon the ground that the plaintiff failed to exhaust her remedies within the association before applying to the courts.
The facts, in so far as necessary to indicate the reasons for the decision, are, briefly, as follows: The plaintiff was accused by *559a fellow member of the association of having committed adultery with the husband of the complaining member, and charges were filed against her with the association. At the time fixed for trial the person making the charges failed to appear, and for lack of evidence the charges were dismissed. There is a suggestion in the record that the complainant was then ill. Thereafter a second trial was had, at which the plaintiff did not appear although notified. As a result of this trial a resolution was unanimously adopted by the "association expelling the plaintiff therefrom. On December 17, 1919, the plaintiff was notified of the action of the association. Six months thereafter the plaintiff appealed to the “ deputy daughter ” of the association from such expulsion. The notice of appeal appears to have been defective in that it was not accompanied by a brief record of the facts and the respondent was not given an opportunity to answer the same, in accordance with the requirements of the constitution of the association. The deputy daughter, however, acknowledged receipt of the notice of appeal and advised the plaintiff that she could offer her no redress as she found the association had acted according to law. An appeal in the same defective manner was then taken on the 11th day of June, 1920, on behalf of plaintiff to a higher tribunal within the association. Without awaiting a decision from said tribunal this suit was commenced on the 16th day of August, 1920, or within sixty-eight days of the mailing of the last notice of appeal. * This period cannot in itself be held to constitute an unreasonable delay in disposing of the appeal, and the plaintiff has produced no facts showing that the appellate tribunal reasonably should have acted thereon prior to the institution of this action. There is nothing to show how or when said tribunal was convened or the time usually required in disposing of an appeal.
The plaintiff thus commenced this action without having first exhausted her remedy within the association in accordance with its rules and articles of association. When this is the fact, the courts will not interfere. As was said by Judge Miller in Lafond v. Deems (81 N. Y. 507, 514): “ Courts should not, as a general rule, interfere with the contentions and quarrels of voluntary associations, so long as the government is fairly and honestly administered, and those who have grievances should be required in the first instance to resort to the remedies for redress provided by their rules and regulations.” It is true that between the starting of the action and the time when the case could be reached for trial, a much longer time elapsed without hearing from the appellate tribunal of the association. This cannot be construed as equivalent to a refusal to act, however, for the reason that when the plaintiff *560improperly began this action, the association had a right to await the ruling of the court before talcing further action in the matter. Hence this time cannot be counted in favor of the plaintiff.
It follows that the judgment should be reversed, with costs, and the complaint dismissed, with costs.
Dowling, P. J., McAvoy, Martin and O’Malley, JJ., concur.
Judgment reversed, with costs, and complaint dismissed, with costs. Settle order on notice.